Citation Nr: 1626093	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's April 1969 pre-induction audiogram, the examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
5

On the Veteran's March 1970 in-service flight audiogram, the examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
0
0
0
X
30
LEFT
0
0
0
X
15

In the Section entitled "Summary of Defects and Diagnoses," the examiner indicated that the Veteran experienced high frequency bilateral hearing loss.  

On the Veteran's September 1972 separation audiogram, the examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
0
0
0
0
X
LEFT
5
5
5
5
X

The Veteran was afforded a VA examination in July 2013 where the examiner diagnosed the Veteran with bilateral hearing loss.  The examiner opined that the Veteran's current bilateral hearing loss was not related to service because the Veteran's service medical records indicate "no significant change in hearing while in service."  The examiner noted that ASA to ISO conversion was made prior to the comparison of audiograms.  "Current medical research indicates acoustic trauma is immediate, not progressive.  According to the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing loss, scientific research indicates that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued."  The audiologist noted that the Veteran's current thresholds were more than likely the result of post military noise exposure, aging and other unidentified factors.   

There are several deficiencies in the examiner's opinion.  First, the examiner noted that ASA to ISO conversion was made prior to the comparison of audiograms.  However, prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  All of the Veteran's audiograms were after October 1967; therefore, no conversions were necessary.  Second, as the above listed audiograms indicate, there was a change in thresholds from April 1969 to March 1970.  The examiner did not address the significance, if any, of the change in puretone thresholds.  Third, the March 1970 medical examination report indicated that the Veteran suffered from high frequency bilateral hearing loss.  The examiner did not address this diagnosis.  Fourth, the examiner did not address the Veteran's statements regarding continuity of symptoms since service.  Therefore, the Board finds that the July 2013 VA examination is inadequate for adjudication purposes and remands for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination to ascertain the nature and etiology of his bilateral hearing loss disability.  The electronic claims folder, including a copy of this remand, should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability is related to any incident of military service, including in-service noise exposure.  The examiner should explain the significance, if any, of any shifts in hearing acuity in service.

The examiner's attention is also directed to the March 1970 flight medical examination which indicated that the Veteran experienced high frequency bilateral hearing loss.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale is requested for all opinions.  

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

